Citation Nr: 1127855	
Decision Date: 07/26/11    Archive Date: 08/02/11

DOCKET NO.  08-02 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to service connection for a left shoulder disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from August 1950 to May 1954.
      
The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in Togus, Maine, that denied the benefit sought on appeal.  

In May 2011, the Veteran testified at a central office hearing over which the undersigned Acting Veterans Law Judge presided.  A transcript of the hearing has been associated with the Veteran's claims file.

The issues of whether new and material evidence has been received to reopen claims for service connection for a chronic respiratory condition to include bronchiectasis; degenerative arthritis of the cervical spine; degenerative joint disease of the lumbar spine; and left hip osteoarthritis have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case for further development before the claim on appeal can be properly adjudicated.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c), (d) (2010).

Here, the Veteran seeks service connection for a left shoulder disorder.  He contends that his current disorder is the result of an injury incurred during active duty service.  Specifically, at his March 2008 decision review officer hearing and his May 2011 central office hearing, the Veteran testified that he incurred multiple injuries while serving aboard the USS Gudgeon, a naval submarine.  He contends that in March 1953, the submarine performed a "fast dive," during which the Veteran fell 10 feet through a hatch and injured his neck, back, shoulder, and legs.

In October 2007, the Veteran was provided a VA examination in order to determine the etiology of any currently present left shoulder disability.  After reviewing the claims folder and physically examining the Veteran, the October 2007 VA examiner diagnosed a left shoulder strain and provided a negative nexus opinion.  The examiner's opinion was based on the lack of documentation of a left shoulder disability for many years after service.  The examiner also noted that the only post-service complaints came from the Veteran's recent medical records.

Subsequent to the October 2007 VA examination, the Veteran submitted additional medical evidence in support of his claim, including November 1979 private medical records noting that the Veteran experienced occasional shoulder pain.  In response to this evidence, the Veteran was scheduled for additional VA examinations to determine the etiology of his claimed cervical spine and back disabilities.  No additional VA examination or opinion was requested in reference to the Veteran's left shoulder disorder.

As the Veteran had submitted evidence documenting the presence of left shoulder complaints almost 20 years before the evidence relied on by the October 2007 VA examiner, and no follow-up opinion had been obtained, in November 2009, the Board determined the Veteran should be afforded a new VA examination.  In December 2009 such an examination was conducted.  Unfortunately, the Board finds the results of this examination insufficient.  The December 2009 examiner found that the Veteran does not currently have a left shoulder disorder.  As such, the examiner declined to offer a nexus opinion and did not address the 1979 records as requested.  See Stegall v. West, 11 Vet. App. 268, 270 (1998).

This examination report is insufficient in light of the Court's holding in McClain v. Nicholson, 21 Vet. App. 319 (2007), where it was held that the requirement of a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if no disability is present at the time of the claim's adjudication.  As the October 2007 VA examiner, for example, has provided a current diagnosis, this element of service connection must be presumed for purposes of the appeal.  Significantly, the Board also notes that in the November 2009 decision, the Veteran's participation in a fast dive in March 1953 was conceded, despite the lack of documentation in the service treatment records.  As such, on remand the VA examiner must presume both the presence of a current diagnosis as well as the in-service incurrence of a fast dive and resulting injuries.

Additionally, on remand any updated VA treatment records should be obtained and associated with the file.  

Accordingly, the case is REMANDED for further development.  These actions should be completed in the following order:

 (Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Obtain and associate with the claims file all updated treatment records dated since May 2007 from the VA medical center in Manchester, New Hampshire, and dated since October 2007 from the VA medical center in Togus, Maine.  Do not associate duplicate records with the file.  

2.  Afford the Veteran a VA examination to ascertain the nature and etiology of his left shoulder disorder.  For purposes of this appeal, the examiner should concede the presence of a current diagnosis (including, but not limited to, a left shoulder strain as documented by the October 2007 VA examiner), as well as the in-service incurrence of a left shoulder injury during a fast dive in March 1953.  

Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner's report must reflect consideration of the Veteran's documented medical history and assertions, to include particularly his statements that he first began experiencing symptoms of his disorder while on active duty.

The examiner must provide an opinion as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that the Veteran's currently diagnosed left shoulder disorder is related to his period of military service.  The examiner must specifically address the Veteran's statements relating his disability to service, as well as his claim that he has experienced a continuity of symptomatology since service.  The examiner should further consider and discuss the private medical records of 1979 documenting shoulder pain.

If the examiner concludes that the current left shoulder disorder did not begin during military service or is not related to military service, an explanation should be provided for why the Veteran's statements regarding onset in service and continuity of symptoms thereafter are inaccurate. Citations to the record or relevant medical principles should be included as necessary to explain the examiner's opinion(s).

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file itself, must be made available to the examiner.  

3.  After all of the above actions have been completed, readjudicate the Veteran's claim.  If the claim remains denied, issue to the Veteran a supplemental statement of the case, and afford the appropriate period of time within which to respond thereto.  

The Veteran is hereby notified that it is his responsibility to report for the examination scheduled in connection with this REMAND and to cooperate in the development of his case. The consequences of failure to report for a VA examination without good cause may include denial of his claims.  38 C.F.R.  3.158, 3.655 (2010).   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).





_________________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


